Citation Nr: 1201569	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-36 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Navy Reserve from February 1947 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claims.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is of record.  The claims were subsequently remanded by the Board in October 2010 for additional development and to address due process concerns.  For reasons to be discussed in detail below, the actions directed by the Board have not been substantially complied with.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary in this case.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claims for bilateral hearing loss and tinnitus were remanded in October 2010 in order for the RO/AMC to contact the National Personnel Records Center (NPRC), and/or any other indicated agency, and request verification of the complete dates and types of the appellant's service, i.e., whether it was active duty, active duty for training, inactive duty training, or active duty for special work.  The Board noted that it was particularly interested in verifying the dates of ACDUTRA and INACDUTRA in 1975 and 1976 since the Veteran had been diagnosed with high frequency hearing loss on annual examination in June 1976.  The RO/AMC was also instructed to obtain complete copies of the service personnel records. 

The AMC sent a request to the NPRC in November 2011 asking for the appellant's entire personnel file and for verification of the complete dates and types of the appellant's service.  The appellant's service personnel records were received in microfiche form in February 2011.  In the accompanying VA Form 3101, the NPRC indicated that it was sending the service personnel records to assist the RO/AMC in its determination regarding verification of the dates and types of service.  The microfiche was subsequently printed by the Board and review of these records reveals that many are very hard to read.  It appears, however, that the appellant had ACDUTRA in 1976 between July 18 and July 29.  The Board cannot decipher any ACDUTRA in 1975.

At this juncture, the Board notes that although the appellant was diagnosed with high frequency hearing loss on annual examination in June 1976, audiometric findings do not reveal that he exhibited bilateral hearing loss per VA standards at that time.  See 38 C.F.R. § 3.385.  The appellant did exhibit bilateral hearing loss that met the regulatory criteria during a June 4, 1983 annual exam.  

In a Points Capture Validation Statement printed July 30, 1986, it appears that the appellant had 24 days of ACDUTRA during the July 1, 1982 to June 30, 1983 timeframe.  The specific dates on which he performed ACDUTRA during this period of time, however, remains unknown.  The complete dates and types of the appellant's service also remains unknown.  While the Board initially indicated that it was particularly interested in verifying ACDUTRA and INACDUTRA dates in 1975 and 1976, the service personnel records provided by the NPRC to aid the AMC in verifying the appellant's service do not provide the requisite verification for these two years.  Nor do they provide the requisite verification for the appellant's entire period of service in the Navy Reserve, which spanned from February 1947 until June 1989.  As such, the Board's prior remand directives were not complied with.  This must be rectified on remand.  The RO/AMC is advised that the NPRC is not the only facility that it was instructed to contact.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the NPRC and/or any other indicated agency and request verification of the complete dates and types of the appellant's service in the Navy Reserve, i.e., whether it was active duty, active duty for training, inactive duty training, or active duty for special work, between February 1947 and June 1989.  In addition to providing the foregoing information, the contacted agencies should also specifically address whether the appellant was performing ACDUTRA on June 4, 1983.  Document all efforts made in this regard. 

2.  Review the claims folder and ensure that the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



